Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: March 26, 2021

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

SHAWN STEIGER, * No. 19-775V
*
Petitioner, * Special Master Sanders
V. **
* Stipulation for Award; Tetanus-
SECRETARY OF HEALTH * Diphtheria-Acellular-Pertussis (“Tdap”)
AND HUMAN SERVICES, * Vaccine; Guillain-Barré Syndrome
K (“GB S”)
Respondent. **

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

Michael G. McLaren, Black McLaren, PC, Memphis, TN, for Petitioner.
Ronalda E. Kosh, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On May 24, 2019, Shawn Steiger (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet.
at 1, ECF No. 1. Petitioner alleged that the Tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine
he received on June 23, 2018, caused him to suffer from “Guillain-Barré syndrome
(“GBS”)...and/or other neurologic and physical impairments and other injuries.” /d.; see also Stip.
at 1, ECF No. 30. Petitioner further alleged that he experienced the residual effects of his injury
for more than six months. Stip. at 1.

On March 26, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. /d. at 2. Respondent denies that the Tdap vaccine
caused Petitioner’s alleged GBS, or any other injury. /d. Respondent further denies that
Petitioner’s “current condition is a sequelae of a vaccine-related injury.” /d. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms set forth
therein.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $145,000.00 in the form of a check payable to
[P]etitioner, which represents compensation for all damages that would
be available under 42 U.S.C. § 300aa-15(a)[.]
Td.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
SHAWN STEIGER, )
)
)
Petitioner, )
) No. 19-775V
v. ) Special Master Sanders

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Shawn Steiger (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”’), 42 C.F.R. § 100.3(a).

2. Petitioner received the Tdap vaccine on June 23, 2018.

3. The vaccine was administered in the United States.

4. Petitioner alleges that as a result of receiving the Tdap vaccine, he suffered Guillain-
Barré syndrome (“GBS”) and/or other injuries. He further alleges that he suffered the residual

effects of his alleged injuries for more than six months.

1 of 6
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages as a result of his alleged condition.

6. Respondent denies that the Tdap vaccine caused petitioner to suffer from GBS, CIDP,
or any other injury; and denies that his current condition is a sequelae of a vaccine-related
injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

A lump sum of $145,000.00, in the form of a check payable to petitioner, which
represents compensation for all damages that would be available under 42 U.S.C. §

300aa-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

2 of 6
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et
seq.)), or entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation will be
used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. §
300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or tinsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the Tdap
vaccine administered on June 23, 2018, as alleged in a Petition filed on May 24, 2019, in the
United States Court of Federal Claims as petition No. 19-775V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

3 of 6
upon proper notice of the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the Tdap vaccine caused petitioner’s alleged GBS,
CIDP, any other injury, or his current condition.

18. All rights and obligations of petitioner shall apply equally to petitioner’s heirs,
executors, administrators, successors, and/or assigns.

END OF STIPULATION

4 of 6
Respectfully submitted,

PETITIONER:

KA AY

SHAWN STEIGER /

ATTORNEY OF RECORD FOR
PETITIONER:

Yu Ween), UD

Ye.

 

MICHAEL G. MCLAREN’
CHRIS J. WEBB

Black McLaren Jones Ryland & Griffee
$30 Oak Court Drive, Suite 360
Memphis, Tennessee

Tel (901) 762-0535

Fax (901) 762-0539
mmclaren@blackmclaw.com
cwebb@blackmclw.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale P. Mishler, DSc, APRN, for

 

TAMARA OVERBY, M.D.
Acting Director, Division of
Injury Compensation Programs
Healthcare Systems Bureau
Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane

Mail Stop 08-N146B
Rockville, MD 20857

5 of 6

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Cu do tiw eAPe er

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Peete CeuiA

RONALDA E. KOSH

Trial Attommey

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-4476
ronalda.kosh@usdoj.gov

 
Dated: 03)z2!207 |

6 of 6